                        Case 2:21-cv-00999-KJM-DMC Document 41-4 Filed 08/13/21 Page 1 of 2


                   1   SPINELLI, DONALD & NOTT
                       A Professional Corporation
                   2   DOMENIC D. SPINELLI, SBN: 131192
                       J. SCOTT DONALD, SBN: 158338
                   3   601 University Avenue, Suite 225
                       Sacramento, CA 95825
                   4   Telephone: (916) 448-7888
                       Facsimile: (916) 448-6888
                   5
                       Attorneys for Defendants County of
                   6   Siskiyou; Jeremiah LaRue and Jesus
                       Fernandez, in their official capacities
                   7   as members of the Siskiyou County
                       Sheriff’s Department and in their individual
                   8   capacities; Brandon Criss, Ed Valenzuela,
                       Michael N. Kobseff, Nancy Ogren, and
                   9   Ray A. Haupt, in their official capacities
                       as members of the Siskiyou County Board
              10       of Supervisors and in their individual
                       capacities; Edward Kiernan, in his official
              11       capacity as County Counsel for Siskiyou
                       County and in his individual capacity;
              12       and DOES 1-100.

              13                                      UNITED STATES DISTRICT COURT

              14                                     EASTERN DISTRICT OF CALIFORNIA

              15                                            SACRAMENTO DIVISION

              16       Dilevon Lo, Jerry Vang, Nathan Thao, Mao               Case No.: 2:21-cv-00999-KJM-DMC
                       Thao, Pao Lee, Antonio Lee, Koua Lee, Nhia
              17       Thai Vang, Zeng Lee, Der Lee and Khue Cha              DECLARATION OF RICK DEAN IN
                                                                              SUPPORT OF DEFENDANTS’
              18                      Plaintiffs,                             OPPOSITION TO PLAINTIFFS’
                                                                              MOTION FOR PRELIMINARY
              19           vs.                                                INJUNCTION
                       County of Siskiyou; Jeremiah LaRue and
              20       Jesus Fernandez, in their official capacities as
                       members of the Siskiyou County Sheriff’s               Complaint Filed: June 4, 2021
              21       Department and in their individual capacities;         First Amended Complaint Filed: July 15, 2021
                       and Brandon Criss, Ed Valenzuela, Michael
              22       N. Kobseff, Nancy Ogren, and Ray A. Haupt,
                       in their official capacities as members of the
              23       Siskiyou County Board of Supervisors and in
                       their individual capacities; Edward Kiernan,
              24       in his official capacity as County Counsel for
                       Siskiyou County and in his individual
              25       capacity; and DOES 1-100,

              26                      Defendants.
              27

              28
SPINELLI, DONALD                                                          1
     & NOTT
                             DECLARATION OF RICK DEAN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                                                        FOR A PRELIMINARY INJUNCTION
                        Case 2:21-cv-00999-KJM-DMC Document 41-4 Filed 08/13/21 Page 2 of 2


                   1          I, Rick Dean, do declare as follows:

                   2          1.      I am currently employed by the County of Siskiyou as a Community Development

                   3   Director. Prior to that I was employed by the County of Siskiyou as the Deputy Director of

                   4   Environmental Health. In my capacity in both positions I am intimately familiar with the facts and

                   5   ordinances involved in this litigation.

                   6          2.      Safe and legal habitation in the state of California requires residents to utilize potable

                   7   water for drinking and bathing. Agricultural water such as the water targeted by the ordinances in

                   8   question is not safe for human consumption or for bathing.

                   9          3.      The agricultural water targeted by the ordinances is legally usable for legally-

              10       approved agricultural purposes such as the irrigation of crops and vegetables and for watering

              11       livestock. It is not tested or treated for contaminants that may cause health risks if ingested or

              12       utilized for external use such as bathing by humans.

              13              4.      For water to be considered potable as defined by California Health and Safety Code

              14       113869, the water and delivery truck must be specifically maintained and licensed. California

              15       Health and Safety Code requires water haulers to get a Water Hauler’s License from the

              16       Department of Public Health, Food and Drug Branch (FDB). To insure that delivered potable water

              17       remains potable for human use, the receiving vessel for the end user must also be maintained

              18       enclosed, clean and sanitized for that purpose. Typical water tanks that can be purchased at tractor

              19       supply and farm supply stores are commonly used to store this type of water. Open pools do not

              20       meet the standard for potable water storage and may not be used for that purpose.

              21              5.      There are several companies located in Siskiyou County that actively provide

              22       potable water and delivery services to customers within the County.

              23              I declare under penalty of perjury under the laws of the State of California that the foregoing

              24       is true and correct and that this was executed on this 11 th day of August, 2021 in Siskiyou County,

              25       California.

              26
                                                                               ___/s/ Rick Dean____________________
              27                                                                    Rick Dean
              28
SPINELLI, DONALD                                                           2
     & NOTT
                             DECLARATION OF RICK DEAN IN SUPPORT OF DEFENDANTS’ OPPOSITION TO PLAINTIFFS’ MOTION
                                                        FOR A PRELIMINARY INJUNCTION
